Per Cur.

The verdict is against our ideas of the clear law, and the decided charge of the court. In matters of small value, the court will not grant a new trial; but where a verdict has been given against law, the case is otherwise, (1 Term Rep. 171 ;) for in such instances, a third new trial has been granted. We do not feel disposed to throw any weight against sheriff’s sales, and so told the jury. But we are bound as far as we can, to preserve the law inviolate, and to award new trials where its rules have not been adhered to. Both of the exceptions which have been made to the sheriff’s deed appear to be fatal. We know of no practice in York county, which sanctions a sheriff’s deed, under circumstances similar to the present. But we well know if such practice has prevailed, it is bad in itself, and must lead to the most injurious consequences. No usage can repeal the positive provisions of an act of the legislature. 2 Term *215Rep. 275. We find ourselves constrained to award a new trial without costs.
Cited in 10 Watts 23 to sliew that when the acknowledgment of a sheriff’s deed is once taken, everything which has been done is considered as done by the previous order or subsequent sanction of the court, and cannot afterwards be disapproved of collaterally.
Referred to in 2 W. & S. 290.
Distinguished in 3 W. & S. 319.
Cited in 14 Pa. 79 where the court considers what defects may be cured by the acknowledgment of a sheriff’s deed.
Cited in 15 Pa. 94 in support of the decision that though parol evidence is not admissible to contradict or vary a sheriff’s return to a writ, yet, where ambiguity exists in it, parol proof of facts consistent with and not appearing on the face of the return may be heard in explanation, and to show the truth of the case.
A person may be estopped by circumstances in evidence, from attacking the title of purchaser of land at sheriff’s sale, under a vend, ex., without inquisition or formal waiver: 1 Sup. Court Dig. 304.
See Baird v. Lent, 8 Watts 422; Porter v. Neelan, 4 Yeates 103; Critchlow». Critchlow, 2 Pa. Sup. Court Dig. 281.
Messrs. Bowie and Watts, pro quer.
Messrs. Duncan and Hopkins, pro def.